THE COURT.
The above-entitled matter having come on for hearing upon petitioner’s motion to dismiss the appeal, and it appearing that appellants have failed to file with the clerk of the trial court a notice or request to prepare transcript under section 953a of the Code of Civil Pror cedure, or otherwise, and that the appellants have taken no steps toward the procuring of a clerk’s transcript or bill of exceptions or other record for us on appeal, and that no proceedings have been instituted or are now pending for the purpose of preparing or procuring any transcript or bill of exceptions, or other record, and that the time in which a record on appeal herein might be prepared and filed pursuant to section 650 of the Code of Civil Procedure or pursuant to *675section 953a of the Code of Civil Procedure, or otherwise, has expired;
Now, therefore, it is ordered and adjudged that the appeal herein be and it is hereby dismissed.